               Case 3:20-bk-00837-CJJ          Doc 19      Filed 03/10/20     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      Jacksonville Division
                                     www.flmb.uscourts.gov

In re:
                                                        Case No.: 3:20-bk-00837-CJJ
TIDWELL BROS. CONSTRUCTION INC.,                        Chapter 11

            Debtor
_____________________________________/

                               NOTICE OF PRELIMINARY HEARING

 NOTICE IS HEREBY GIVEN THAT:

       A preliminary hearing in this case will be held on March 6, 2020 at 1:30 p.m. in the United
States Courthouse, 300 North Hogan St., 4th Floor, Courtroom 4C to consider and act upon the
following and transact such other business that may come before the court:

         Debtor’s Emergency Motion for Authority to Pay Affiliate Officers’ Salaries [Doc. No.
17]

          1.   The hearing may be continued upon announcement made in open Court without
               further notice.

          2.   Appropriate Attire. You are reminded that Local Rule 5072−1(b)(16) requires that all
               persons appearing in Court should dress in business attire consistent with their financial
               abilities. Shorts, sandals, shirts without collars, including tee shirts and tank tops, are
               not acceptable.

          3.   Avoid delays at Courthouse security checkpoints. You are reminded that Local Rule
               5073−1 restricts the entry of cellular telephones and, except in Orlando, computers
               into the Courthouse absent a specific order of authorization issued beforehand by the
               presiding judge. Due to heightened security procedures, persons must present photo
               identification to enter the Courthouse.


Dated: March 10, 2020                                   FURR COHEN, P.A.
                                                        Attorneys for the Debtors
                                                        2255 Glades Road, Suite 301E
                                                        Boca Raton, FL 33431
                                                        (561) 395-0500/(561)338-7532-fax

                                                        By: /s/ Aaron A. Wernick
                                                           Aaron A. Wernick, Esq.
                                                           Florida Bar No. 14059
                                                           Email: awernick@furrcohen.com
             Case 3:20-bk-00837-CJJ       Doc 19    Filed 03/10/20    Page 2 of 2




                                    PROOF OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was furnished electronically to the US
Trustee parties via the CM/ECF system, electronic transmission, on the 10th day of March 2020 in
accordance with the Federal Rules of Bankruptcy Procedure.


                                                         /s/Aaron A. Wernick_____________
                                                         Aaron A. Wernick, Esq.
                                                         FL Bar #14059
